Case 19-24356        Doc 50-1       Filed 11/04/20 Entered 11/04/20 14:01:09         Desc Motion
                                             Page 1 of 1



                      IN THE UNITED STATES BANKRUPTCY COURT
              FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:                                         )                Case No. 19-24356
                            Izabel M Szymanski )
                                               )                Chapter 13
                                               )
                                   Debtor(s).  )                Honorable Timothy A. Barnes


                    MOTION TO VACATE PAYROLL CONTROL ORDER

         NOW COMES the Debtor, Izabel M Szymanski, by and through her attorneys, Cutler and

Associates, Ltd., and moves this court to vacate the Payroll Control Order entered on September

12, 2019 [doc. 18], and in support thereof states as follows:

         1.    On August 28, 2019 the Debtor filed a petition under Chapter 13 of Title 11 U.S.C.

         2.    That the Debtor’s Plan was confirmed on November, 14, 2019.

         3.    An order for Payroll Control was entered on September 12, 2019. (See Exhibit A)

         4.    The Debtor wishes to have the payroll order vacated so she may better manage her

               finances and have more control during these difficult times caused by the Covid 19

               pandemic. Debtor will pay her plan payments directly via certified funds in the mail

               or online.

   WHEREFORE the Debtor, Izabel M Szymanski prays that this honorable court enter an

   order vacating the Payroll Control Order entered on September 12, 2019 [doc. 18].

                                                                By:   /s/ David H. Cutler

                                                                      David H. Cutler, ESQ
                                                                      Cutler and Associates, Ltd.
                                                                      4131 Main St
                                                                      Skokie IL 60076
                                                                      (847) 673-8600
